 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3       Kareen Anderson,                                       Case No. 2:18-cv-02173-JAD-EJY

 4               Plaintiff                                        Order Adopting Report and
         v.                                                      Recommendation and Denying
 5                                                                Request for Entry of Default
         United States, et al.,
 6                                                                      [ECF Nos. 30, 35]
                 Defendants
 7

 8             Pro se plaintiff Kareen Anderson brings this action to redress constitutional violations

 9 and torts that he claims he suffered during his 2016 arrest and detention at the Nevada Southern

10 Detention Center. Magistrate Judge Elayna Youchah screened Anderson’s complaint, found that

11 Anderson’s Bivens action against FBI Agents Burke, Rowe, and Kennedy in their individual

12 capacities may proceed, along with his state-law negligence claims against Dr. Saavedra and

13 Nurse Ubina in their individual capacities, and against CoreCivic. 1 But she recommends that I

14 dismiss with prejudice Anderson’s due-process claim in count 1; malicious-prosecution claim in

15 count 2; imputed-negligence claim in count 3; all claims for violations of Federal Rules of

16 Criminal Procedure 4, 5, and 9; and his claims against Dr. Saavedra and Nurse Ubina in their

17 official capacities, as stated in counts 4 and 6. 2 The deadline for objections to that

18 recommendation passed without an objection or any request to extend the deadline to file one.

19 “[N]o review is required of a magistrate judge’s report and recommendation unless objections

20 are filed.” 3

21
     1
22       ECF No. 35 at 13.
     2
         Id. at 14.
23   3
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1             IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

 2 [ECF No. 35] is ADOPTED in full; Anderson’s due-process claim in count 1; malicious-

 3 prosecution claim in count 2; imputed-negligence claim in count 3; all claims for violations

 4 of Federal Rules of Criminal Procedure 4, 5, and 9; and his claims against Dr. Saavedra

 5 and Nurse Ubina in their official capacities, as stated in counts 4 and 6, are DISMISSED

 6 with prejudice.

 7             In a motion mailed on October 9, 2019, Anderson requests that the court enter default

 8 judgment against the defendants. 4 In support of that request, he notes that some defendants had

 9 been served with his amended complaint but failed to timely respond. Those defendants had

10 filed a timely motion to extend their response deadline, 5 which the court granted. 6 The

11 defendants’ deadline to respond to the amended complaint is now 10 days from today. 7

12 Accordingly, IT IS FURTHER ORDERED that the motion for entry of default [ECF No. 30] is

13 DENIED. Defendants have until December 9, 2019, to answer or otherwise respond to the

14 claims that remain in the amended complaint as a result of the screening order [ECF No. 35] and

15 this order.

16
               Dated: November 27, 2019
17
                                                               _________________________________
                                                                          ________  ______
                                                                                        ____
                                                                                           _ ________ _
18                                                             U.S. Districtt Ju
                                                                              Judge
                                                                               uddgge Jennifer
                                                                                        J nnifer
                                                                                        Je    eerr A.. Dorsey
                                                                                                       Do

19

20

21
     4
         ECF No. 30.
22   5
         ECF No. 28.
23   6
         ECF No. 33.
     7
         Id.

                                                       2
